Filed 9/11/14
                           CERTIFIED FOR PUBLICATION


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                      DIVISION THREE


PROFESSIONAL ENGINEERS IN
CALIFORNIA GOVERNMENT et al.,
        Plaintiffs and Respondents,                 A136338

v.                                                  (Alameda County
EDMUND G. BROWN, JR., as Governor,                  Super. Ct. Nos. RG10494800,
etc., et al.,                                       RG10530845)
        Defendants and Appellants.

        Defendants Governor Brown, the California Department of Human Resources
(formerly known as the Department of Personnel Administration, or DPA) and a number
of state officials challenge an order and judgment granting a petition for writ of mandate
that invalidated mandatory furloughs of two categories of state employees: (1) unionized
rank-and-file employees represented by Professional Engineers in California Government
(PECG) and the California Association of Professional Scientists (CAPS) whose
furloughs disproportionately reduced their compensation relative to nonunionized
employees represented by PECG and CAPS; and (2) PECG and CAPS-represented
employees in positions involving hazardous waste remediation and management on
military bases.
        Defendants contend the trial court erred when it ruled the furloughs of employees
working in hazardous waste remediation violated provisions of the Water and Health and
Safety Codes and the single subject rule set forth in article IV, section 9 of our state
Constitution; that it misconstrued statutory language requiring proportionate reductions in
compensation for unionized and nonunionized employees; that it committed evidentiary

                                              1
error; and that mandamus is not available for the monetary relief sought. As we shall
explain, the trial court erred when it concluded the furloughs of employees working in
hazardous waste remediation violated the single subject rule. In all other respects,
however, we affirm the trial court’s rulings.
                                      BACKGROUND
       In 2008 and 2009, then-governor Schwarzenegger issued executive orders
requiring the unpaid furloughs of most state employees, including close to 16,000
engineers and scientists represented by PECG and CAPS. Pursuant to those executive
orders, employees were subjected to two unpaid furlough days per month from July 1,
2009 to June 30, 2010.
       On July 28, 2010, Governor Schwarzenegger issued Executive Order No. S-12-10,
directing the furloughing of state employees for three days each month from August 2010
until a “2010-2011 fiscal year budget is in place and the Director of the Department of
Finance determines that there is sufficient cash to allow the State to meet its obligations
to pay for critical and essential services to protect public health and safety and to meet its
payment obligations protected by the California Constitution . . . .” Pursuant to this
Executive Order, nonunion employees represented by CAPS and PECG were subject to
three-day-per-month furloughs through the end of October 2010. However, union
employees represented by CAPS and PECG were subject to the three furlough days per
month through March 2011.1
       On October 8, 2010, the Legislature passed Senate Bill No. 870 (2009-2010 Reg.
Sess.) as the budget act for the 2010-2011 fiscal year (the Budget Act) (Stats. 2010, ch.
712, § 3.91). Section 3.91 authorized “reductions in employee compensation achieved
through the collective bargaining process or through administrative actions for
represented employees and a proportionate reduction for nonrepresented employees
(utilizing existing authority of the administration to adjust compensation for
nonrepresented employees) . . . .” (Italics added.) It further instructed the Director of


       1
           For clarity, we will refer to the two groups as union and nonunion employees.
                                                2
Finance to make the “necessary reductions to each item of appropriation . . . .” (Stats.
2010, ch. 712, § 3.91.)
       Effective November 1, 2010, the Governor issued Executive Order No. S-15-10,
applicable to most nonunion state employees, including supervisory and other exempt
employees represented by PECG and CAPS. Executive Order No. S-15-10 reduced the
nonunion employees’ net compensation by imposing a one-day per month personal leave
program and extracting a 3 percent increase in employees’ monthly contributions to their
pension plan. Between Executive Order No. S-15-10 and the three-day-furlough in effect
from August through October 2010, nonunionized employees’ net compensation for
fiscal year 2010-2011 was reduced by a total of 8.5 percent. That reduction mirrored the
8.5 percent total reduction to the net compensation of employees in nine state bargaining
units represented by Service Employees International Union (SEIU) approved by the
Legislature in the 2010-2011 Budget Act. In contrast, union employees represented by
CAPS and PECG were furloughed for three days each month throughout 2010 and into
2011. As a result, they incurred an 8.5 percent reduction in net compensation for the
fiscal year after their first furlough day in March 2011 but were nonetheless subjected to
two more furlough days before furloughs ended on April 1, 2011.
       Following proceedings in the trial, appellate and Supreme Courts which we need
not detail here, plaintiffs filed the petitions for writ of mandate we consider in this appeal.
This timely appeal is from the trial court’s order and judgment in plaintiffs’ favor.
                                       DISCUSSION
                                I. The Single Subject Rule
       Plaintiffs successfully challenged the furloughs of employees who work in
positions related to hazardous substance management and remediation at military bases
on the ground that provisions of the Water and Health and Safety Codes prohibit the
Controller and Department of Finance from imposing “any . . . personal services
limitations” on those positions. (Water Code, § 13177.7, subd. (b); Health & Safety




                                              3
Code, § 25353.5, subd. (b).)2 Defendants contend the trial court misinterpreted the
phrase “personal services limitations” to encompass furloughs, and, further, that it
wrongly found that furloughs of employees covered by those statutes violated the
California Constitution’s single subject rule. Only the second of these contentions has
merit.
                    A. The Statutory Language Encompasses Furloughs
         Defendants’ threshold contention, that the provisions of the Water and Health and
Safety Codes related to employees performing remediation at military bases are not at
issue because furloughs are not “personal service limitations,” warrants only brief
attention. We note preliminarily that defendants forfeited this issue for appeal by failing
to assert it in the trial court. Although they claim to have raised this point, our review of
the trial court record, including the specific pages defendants cite for this claim, validates
the trial court’s observation that they did not. We will nonetheless address it, albeit


         2
         Section 13177.7, subdivision (b) of the Water Code states: “Neither the
Controller nor the Department of Finance may impose any hiring freeze or personal
services limitations, including any position reductions, upon any direct or indirect
position of the state board that provides oversight and related support of remediation at a
military base, including a closed military base, that is funded through an agreement with
a state agency or party responsible for paying the state board’s costs, or on any direct or
indirect position that is funded by a federal grant that does not require a state match
funded from the General Fund.” Health and Safety Code section 25353.5, subdivision
(b), similarly provides that “Neither the Controller nor the Department of Finance may
impose any hiring freeze or personal services limitations, including any position
reductions, upon any direct or indirect position of the department that provides oversight
and related support of remediation and hazardous substance management at a military
base, including a closed military base, that is funded through an agreement with a party
responsible for paying the department’s costs, or on any direct or indirect position that is
funded by a federal grant that does not require a state match funded from the General
Fund.” Both provisions were enacted in 2003 to exempt employees involved in military
base clean-up projects from a proposed 10 percent cut to state personnel. (Assem. Bill
No. 1700 (2003-2004 Reg. Sess.).) As explained by the Assembly Bill Analyses, the
state would be required to return current federal funding, and would lose future federal
funding, for military base remediation projects unless these positions were exempted
from the across-the-board cuts. (Assem. Floor Analysis of A.B. 1700 (2003-2004 Reg.
Sess.), as amended September 2, 2003.)
                                              4
briefly, because it presents a purely legal issue of statutory interpretation that involves a
matter of public interest. (See Sheller v. Superior Court (2008) 158 Cal.App.4th 1697;
Bayside Timber Co. v. Board of Supervisors (1971) 20 Cal.App.3d 1, 5)
       Defendants say the statutory phrase “personal service limitations” is “undefined
and vague,” so that “it is not at all clear that the language of the two code sections
encompasses furloughs.” Not so. “Ordinarily words used in a statute are presumed to be
used in accordance with their established legal or technical meaning.” (People v. Carter
(1996) 48 Cal.App.4th 1536, 1539; see also Wohlgemuth v. Caterpillar Inc. (2012) 207
Cal.App.4th 1252, 1261 [“The meaning of the words of a statute is determined with
reference to the context in which the words are used.”].) The term “personal service” has
an accepted meaning in the context of budget legislation, and it signifies employee
compensation. In the specific context of cutbacks occasioned by our recent series of
budget crises, furloughs have explicitly been identified as a method of reducing the
“personal service” budgets of various state departments. Thus, the Governor’s 2009 veto
message regarding the 2009 budget discusses “personal service budget” reductions for
the Attorney General, State Controller, Secretary of State, and Department of Education,
each of “which reflects the state employee compensation reductions for furloughs,
overtime reform, and elimination of two state holidays.”3 (Italics added.) (See also
Brown v. Chiang (2011) 198 Cal.App.4th 1203, 1226 [State Controller’s arguments
linked furloughs and other cutbacks in budgeted employee compensation to reductions in
“departmental personal services budgets”].) We have no reason to conclude the phrase
“personal service limitations” as used in Water Code section 13177.7, subdivision (b) and
Health and Safety Code section 25353.5, subdivision (b) have any meaning different than

       3
        At plaintiffs’ request, we take judicial notice of excerpts of publications by the
California Department of Finance, which summarize the 2008-2009 State Budget and the
2009 Budget Act and include the Governor’s veto messages regarding those budgets.
(Evid. Code, § 452, subd. (c); see St. John’s Well Child and Family Center v.
Schwarzenegger (2010) 50 Cal.4th 960, 967, fn. 5 [granting judicial notice of various
materials relating to 2009 budget legislation, including Governor’s veto message]; Doe v.
Saenz (2006) 140 Cal.App.4th 960, 986 fn. 12 [judicial notice of Governor’s veto
message].)
                                              5
“personal service” as used in the context of budget legislation. Defendants’ belated and
cursory complaint that “it is not at all clear that the language of the two code sections
encompasses furloughs” is unpersuasive in light of this background.
                B. The Furloughs Do Not Violate the Single Subject Rule
       It is undisputed that the Legislature possesses the general authority to regulate
state employee compensation, including through the use of furloughs. (See Professional
Engineers in California Government v. Schwarzenegger (2010) 50 Cal.4th 989, 1041–
1042, 1047–1048 (Professional Engineers I).) It is also undisputed that the furloughs
ordered by the Governor were lawful only if and to the extent they were approved by the
Legislature. (Id. at pp. 1041–1042, 1051.) The dispute here, rather, is whether, as
defendants contend, the challenged furloughs imposed by executive order were ratified
by the budget legislation. The trial court found such ratification invalid as applied to
employees covered by Health and Safety Code section 25353.3 and Water Code section
13177.7 (“covered employees”) because, as so applied, the budget legislation violated the
single subject rule because the effect of the Budget Act was to amend those existing
statutory protections on a one-time basis. We disagree.
       Article IV, section 9 of the California Constitution provides that “[a] statute shall
embrace but one subject, which shall be expressed in its title. If a statute embraces a
subject not expressed in its title, only the part not expressed is void.” (Cal. Const., art.
IV, § 9.) “ ‘The single-subject rule essentially requires that a statute have only one
subject matter and that the subject be clearly expressed in the statute’s title. The rule’s
primary purpose is to prevent ‘log-rolling’ in the enactment of laws.” (San Joaquin
Helicopters v. Department of Forestry (2003) 110 Cal.App.4th 1549, 1555–1556.) “As
our Supreme Court has pointed out, ‘[i]n times past an abuse has grown up, which
consisted in attaching to a bill dealing with one matter of legislation a clause entirely
foreign to that subject matter, to the end that, hidden under the cloak of the meritorious
legislation, the obnoxious measure might “ride through.” Such “riders,” as they came to
be designated, not infrequently embraced ill-digested and pernicious legislation, relief
bills, private appropriation measures, and the like, which would not have carried if the

                                               6
legislative mind had been directed to them. It was to cure this evil that the constitution
made it mandatory that a bill should embrace but one subject-matter, and to meet the case
of such a “rider” actually slipping through, declared that any matter foreign to the title of
the bill should be held void.’ ” (Planned Parenthood Affiliates v. Swoap (1985) 173
Cal.App.3d 1187, 1196 (Planned Parenthood).)
       The single subject rule is to be construed deferentially to minimize judicial
interference in the activities of the legislative branch. (Planned Parenthood, supra, 173
Cal.App.3d at p. 1196.) “ ‘However numerous the provisions of an act may be, if they
can be fairly considered as falling within the subject-matter of legislation, or as proper
methods for the attainment of the end sought by the act, there is no conflict with the
constitutional provision . . . .’ [Citations.] In other words, the rule ‘was not designed as a
loophole of escape from, or a means for the destruction of, legitimate legislation.’
[Citation.] Accordingly, a provision is deemed germane for purposes of the single
subject rule if it is ‘auxiliary to and promotive of the main purpose of the act or has a
necessary and natural connection with that purpose. . . .’ ” (Id. at pp. 1196–1197.)
       The purpose of a budget act is “the appropriation of funds for government
operations, and it cannot constitutionally be employed to expand a state agency’s
authority, or to ‘substantively amend[] and chang[e] existing statute law.’ ” (California
Lab. Federation v. Occupational Safety & Health Stds. Bd. (1992) 5 Cal.App.4th 985,
991 (California. Lab. Federation); Professional Engineers I, supra, 50 Cal.4th at
p. 1049.) Plaintiffs contend the 2010-2011 budget act’s authorization of furloughs of
employees in positions performing military base remediation and hazardous substance
clean-up substantively amends existing law by directly contradicting the statutory
mandates that those positions not be reduced or limited, and therefore violates the single
subject rule. Alternatively, they maintain, the furlough of covered employees violates the
single subject rule even if it does not directly contradict the Water and Health and Safety
provisions because in effect it amends those statutory protections. While plaintiffs
acknowledge the Legislature possesses the authority to enact furloughs, they assert that in


                                              7
this instance it improperly attempted to do so through substantive statutory amendments
“masquerading as Budget Act provisions.”
       Professional Engineers I disposes of their argument. The plaintiffs in that case,
various state employee unions, contended that the single subject rule prohibited an
interpretation of section 3.90 of the revised 2008 Budget Act as authorizing furloughs
because doing so would have the effect of amending Government Code section 19826,4
the general statute concerning the DPA’s authority over state employee salaries. The
Court disagreed. “Prior decisions have stated that ‘ “ ‘ “the budget bill may deal only
with the one subject of appropriations to support the annual budget,” ’ and thus ‘ “may
not constitutionally be used to grant authority to a state agency that the agency does not
otherwise possess” ’ or to “ ‘substantively amend[] and chang[e] [e]xisting statute
law.” ’ ” ’ [Citations.] Section 3.90, however, unlike the budget act provisions at issue in
Planned Parenthood and a number of other cases [citations], does not substantively
amend or change any existing statutory provision or expand or restrict the substantive
authority of any state agency, and cannot reasonably be described as a substantive policy
change ‘masquerading as [a] Budget Act provision[].’ ” (Id. at pp. 1049–1050.)
       Critical to the Court’s reasoning was its interpretation that the budget act’s
furlough provision did not “purport to grant the Governor or the DPA authority to impose
unpaid furloughs unilaterally, but rather embodies the Legislature’s determination that
the two-day-a-month furlough plan is a permissible means by which the specific
reductions set forth in section 3.90 may be implemented. Section 19826 places no
limitation upon the Legislature’s authority to increase or reduce the pay or salaries of

       4
         Hereinafter section 19826. In relevant part, it provides: “(a) The department shall
establish and adjust salary ranges for each class of position in the state civil service
subject to any merit limits contained in Article VII of the California Constitution. . . . [¶]
(b) Notwithstanding any other provision of law, the department shall not establish, adjust,
or recommend a salary range for any employees in an appropriate unit where an
employee organization has been chosen as the exclusive representative . . . .” The DPA’s
authority under section 19826 encompasses adjusting salaries within salary ranges as well
as setting maximum and minimum salaries. (Professional Engineers I, supra, 50 Cal.4th
at p. 1037.)
                                              8
state employees, and section 3.90 simply represents an exercise of the legislature’s
reserved authority over state-employee compensation. Past budget acts have included
similar provisions directing that an increase in appropriations for employee compensation
set forth in the budget act be implemented in a particular manner specified by the
Legislature, even when the DPA or its predecessor . . . would not have had authority to
make those particular salary adjustments itself under the existing statutory provisions
[citation], and those budget act provisions never have been viewed as violating the single
subject rule.” (Id. at pp. 1050–1051, fns. omitted.)
       So too here. Neither Health and Safety Code section 25353.5, subdivision (b) nor
Water Code section 13177.7, subdivision (b) places a limitation on the Legislature’s
reserved authority to alter state employee compensation. No less so than in Professional
Engineers I, the Legislature’s ratification of the Budget Acts at issue here was a valid
exercise of that authority. While it may be true, as plaintiffs say, that the existing Water
and Health and Safety Code provisions preclude the Department of Finance from
unilaterally imposing the challenged furloughs, the ratification that effected the
imposition of those furloughs was an act of the Legislature. Such “budget act provisions
never have been viewed as violating the single subject rule.” (Professional Engineers I,
supra, 50 Cal.4th at p. 1051.)
       The cases on which defendants rely do not support their contrary view. In
Planned Parenthood, supra, 173 Cal.App.3d at pages 1200–1201, the court held invalid a
budget provision purporting to withhold family planning funds from organizations that
promoted abortion services because, in limiting the kinds of services family planning
agencies could provide, it imposed a “manifest restriction of activities authorized under
the Family Planning Act” and imposed “substantive conditions [that] appear nowhere in
existing law.” (Id. at p. 1201.) In California Lab. Federation, supra, 5 Cal.App.4th at
pages 993–996, the court held a budget act provision that imposed an hourly rate cap on
private attorney general fee awards under Code of Civil Procedure section 1021.5
impermissibly amended the fee statute. In each of these cases, the challenged budget
provision effectively altered a substantive statutory provision. Here, in contrast, the

                                              9
furlough provisions ratified by the subject Budget Acts were, at their core and in their
purpose, fundamentally addressed “only with the one subject of appropriations to support
the annual budget.” (Planned Parenthood, supra, 173 Cal.App.3d at p. 1199.) Like the
budget act provision at issue in Professional Engineers I, supra, they “do[] not
substantively amend or change any existing statutory provision or expand or restrict the
substantive authority of any state agency, and cannot reasonably be described as a
substantive policy change ‘masquerading as [a] Budget Act provision[].’ ” (Professional
Engineers I, 50 Cal.4th at pp. 1049–1050 [distinguishing Planned Parenthood, supra,
173 Cal.App.3d 1187, and California Labor Federation, supra, 5 Cal.App.4th 985].)
       California Attorneys, etc. v. Brown (2011) 195 Cal.App.4th 119, is also inapposite.
Although we held there that furloughs of State Compensation Insurance Fund (State
Fund) employees were unauthorized, our conclusion rested on the State Fund’s unique
status as a quasi-governmental entity, its unique funding source, and the statutory
language that “ ‘[n]otwithstanding any provision of the Government Code or any other
provision of law, the positions funded by the State Compensation Insurance Fund are
exempt from any hiring freezes and staff cutbacks otherwise required by law.’ ” (Id. at
pp. 125–126; see Ins. Code, § 11873, subd.(c).) Those factors are not present here.
       We know of no case that holds that the reduction of an item of appropriation and
its means of implementation in the Budget Act without more violates the single subject
rule. The cases, like Planned Parenthood, that hold the Legislature can violate the single
subject rule in enacting a budget, turn on some provision in the legislation demonstrating
a legislative desire to change public policy apart from enacting a budget. The record here
contains no indication that the Legislature was doing anything more in enacting the
Budget Act than reducing the appropriations for personal services and implementing the
reduction. Unlike the interplay between the Budget Act and the Family Planning Act in
Planned Parenthood, the Budget Act here betrays no intention or desire on the part of the
Legislature to restrict or substantively modify hazardous waste remediation programs.
There was no violation of the single subject rule.


                                            10
       We therefore conclude the challenged furloughs of employees working in
hazardous waste remediation did not violate the single subject rule. In that respect, the
trial court’s order must be reversed.
              II. “Proportionate” Reductions for Union and Nonunion Employees
                           A. Proportionate Means Proportionate
       Section 3.91 of the Budget Act provides that “each item of appropriation in this
act,” with certain exceptions not applicable here, “shall be reduced . . . to reflect
reduction in employee compensation achieved through the collective bargaining process
or through administrative actions for represented employees and a proportionate
reduction for nonrepresented employees . . . .” (Stats. 2010, ch. 712, § 3.91, italics
added.) It is undisputed that nonunion employees’ compensation was cut by 8.5 percent
in fiscal year 2010-2011 as a result of the furloughs, while the rank-and-file union
employees were subjected to two additional furlough days that resulted in a 9.2 percent
pay cut for the fiscal year. The trial court observed that “ ‘proportionate’ means ‘having
the same or constant ratio,’ which is synonymous with the same percentage.”
Accordingly, it ruled that the disparity between represented and nonrepresented
employees violated the requirement that the reductions in compensation be proportionate.
Defendants contend this was erroneous because the Legislature simply meant that the
reductions for the two categories of employees should be “similar.” In short, they seek to
redefine “proportionate” to mean “similar,” or “ ‘having a resemblance in appearance,
character, or quantity, without being identical.’ ” (Italics omitted.)
       We cannot indulge such a disregard of the statutory language. The Supreme Court
has cautioned on numerous occasions that “ ‘the judicial role in a democratic society is
fundamentally to interpret laws, not to write them. The latter power belongs primarily to
the people and the political branches of government . . . .’ [Citation.] It cannot be too
often repeated that due respect for the political branches of our government requires us to
interpret the laws in accordance with the expressed intention of the Legislature. ‘This
court has no power to rewrite the statute so as to make it conform to a presumed intention
which is not expressed.’ ” (California Teachers Assn. v. Governing Bd. of Rialto Unified

                                              11
School Dist. (1997) 14 Cal.4th 627, 632–633 (Cal. Teachers).) This bedrock principle
bars us from substituting “similar” for “proportionate,” a word that has a precise and
specific meaning. (See, e.g., Merriam-Webster’s Collegiate Dictionary (10th 3d. 2001)
p. 933 [1a: corresponding in size, degree, or intensity b: having the same or a constant
ratio”]; Cal. Teachers, supra, at p. 633 [“ ‘Our first step [in determining the Legislature’s
intent] is to scrutinize the actual words of the statute, giving them a plain and
commonsense meaning.’ ”].) “ ‘If the [statutory] language is clear, courts must generally
follow its plain meaning unless a literal interpretation would result in absurd
consequences the Legislature did not intend.’ ” (Ailanto Properties, Inc. v. City of Half
Moon Bay (2006) 142 Cal.App.4th 572, 582.) No such absurdity would result here.
Defendants do not claim it was impossible or impracticable to determine when the
furloughs would exact cuts from union employees’ pay that would draw them even with
the 8.5 percent reduction imposed on their nonunion counterparts. To the contrary, the
fact that Executive Order No. S-15-10 reduced the nonunion employees’ compensation
for the fiscal year by the same 8.5 percent imposed on SEIU-represented employees
through the Budget Act reflects that such determinations can be, and have been, made.
       Defendants nonetheless argue that the legislative history supports reading the term
“proportionate” as synonymous with “similar.” They rest this argument primarily on a
floor comment by bill author Senator Ducheny that “[t]he savings on employee
compensation recognized through this budget, recognizes those contracts and assumes
similar savings for other units and non-represented employees . . . .” (Italics added.) But
even if this comment carried the meaning defendants ascribe to it, which is not at all
apparent, we need not resort to the legislative history. “When the words are clear and
unambiguous, there is no need for statutory construction or resort to other indicia of
legislative intent, such as legislative history.” (National Technical Systems v.
Commercial Contractors, Inc. (2001) 89 Cal.App.4th 1000, 1008;California Fed. Savings
& Loan Assn. v. City of Los Angeles (1995) 11 Cal.4th 342, 349.) And in any event, a
legislator’s personal understanding of a bill generally “does not indicate the Legislature’s


                                             12
collective intent” in enacting it. (Carter v. California Dept. of Veterans Affairs (2006) 38
Cal.4th 914, 929.)
       Defendants argue that, even accepting the English meaning of “proportionate,” the
trial court erred in “imposing a standard of absolute mathematical equivalency.” What
this means, presumably, is that “proportionate” in fact means “almost proportionate,”
“more or less proportionate,” or perhaps “good enough for government work.” But that
is not what the Budget Act mandates. The success of defendants’ argument rests on
persuading us that the Legislature intended the word it chose to mean something other
than its established meaning. The trial court properly rejected that argument, as do we.
       Nevertheless, there is a conceptual obstacle that would seem to counsel against
affording the plaintiffs the relief they seek. At this late date, most of the affected
represented employees have likely long since used the excess furlough days given them
in lieu of wages. So, affording them relief in the nature of mandamus that directs the
defendants to “[s]et aside as unlawful the second and third unpaid furlough days in March
2011, . . . and take any and all actions required by law to make those employees whole by
providing backpay . . . .” may do more than make those employees whole. To the extent
the furloughs have been taken, the represented employees did not work and the relief
afforded them at this late date pays them for those days. Notwithstanding this anomaly,
and the effect it may have on a proportionate reduction of salaries, we affirm this aspect
of the relief ordered by the trial court.
       The dilemma is created in part by the untimeliness of the superior court’s order
granting final relief. As is often the case, events in this litigation could not keep pace
with the real world implementation of the pay reductions and furloughs. But this lag is
not the fault of the represented employees. They filed this action in January 2010, and
secured interim relief that August prohibiting the furloughs from taking effect, only to
have it stayed by our Supreme Court pending its consideration of Professional Engineers
I, supra, 50 Cal.4th 989. Following the high court’s decision in Professional Engineers I,
in December 2010, we vacated the temporary restraining order and remanded this case to
the superior court for further proceedings. Since then, the furloughs have been

                                              13
implemented. Most employees likely took their furlough days. Some likely did not.
Others probably worked extra hours to fulfill their responsibilities even though they took
their furlough days. In these circumstances, while the relief granted by the trial court
may appear to afford a disproportionate pecuniary advantage by paying employees who
were furloughed, it is debatable, and we do not decide, whether the furlough days were
adequate and equivalent compensation for reduced wages.
             B. The Trial Court Properly Considered the Toppin Declarations
       Defendants maintain the court abused its discretion when it considered a
supplemental declaration from Theodore Toppin submitted with plaintiffs’ reply brief and
then overruled defendants’ objections to Mr. Toppin’s original declaration. Specifically,
defendants argue that statements in the first declaration were conclusory and lacked
foundation, while the supplemental declaration, which remedied the defects in the
original, was untimely. But the trial court is vested with broad discretion in ruling on the
admissibility of evidence, and its ruling will be upset only upon a clear showing that it
exceeded the bounds of reason. (Tudor Ranches, Inc. v. State Comp. Ins. Fund (1998) 65
Cal.App.4th 1422, 1431.) Defendants have not made that showing.
       The original Toppin declaration documented reductions to the compensation of
union and nonunion employees in Fiscal Year 2010-2011 and provided the respective
percentages by which their compensation was reduced during that period. After
defendants objected that Toppin’s figures were conclusory and lacked foundation,
plaintiffs submitted his supplemental declaration that explained in detail the mathematical
computations he had undertaken to calculate the various percentages.
       Defendants did not dispute the validity of Mr. Toppin’s method or conclusions in
the trial court, and they do not do so here. They argue, rather, that the late submission of
the supplemental declaration prevented them from providing a meaningful response.
What that response might have been or how defendants could have been prejudiced by
the timing they do not say, but no matter. Mr. Toppin’s supplemental declaration did
nothing more than elaborate upon the steps he had taken to calculate the figures provided
in his original declaration. In contrast to the authorities defendants cite (see Feitelberg v.

                                              14
Credit Suisse First Boston, LLC (2005) 134 Cal.App.4th 997, 1022 [courts generally will
not consider issues first raised in reply brief]; San Diego Watercrafts, Inc. v. Wells Fargo
Bank (2002) 102 Cal.App.4th 308, 316 [on summary judgment, consideration of evidence
omitted from separate statement violated opponent’s due process rights]), the
supplemental declaration raised no new theories or arguments. It was well within the
court’s discretion to consider it.
                         III. Mandamus Relief Was Appropriate
       Defendants contend that a writ of mandamus was an unavailable form of relief
because plaintiffs had a remedy at law for back wages. They are mistaken.
       “Generally a claim for money damages, including salary, is remediable at law.
Therefore, the courts usually refuse to issue a writ of mandamus to compel performance
of purely contractual obligations. [Citation.] Nonetheless, an exception to this rule has
developed where the obligation to pay such money rests upon a governing board and
depends upon the interpretation of a statute or ordinance.” (California Teachers’ Assn. v.
Governing Board (1983) 145 Cal.App.3d 735, 747.) Quoting Tevis v. City & County of
San Francisco (1954) 43 Cal.2d 190, 198 (Tevis), California Teachers’ Assn. v.
Governing Board explains that “ ‘[i]n a few situations involving claims by state or
municipal employees for wages the general rule has been relaxed. For the most part,
these cases concern disputes as to the proper construction of a statute or ordinance
defining or giving rise to the exercise of official duty, and, although recognizing that the
ultimate effect of a decision may be to adjudicate a money claim, they emphasize the
necessity of official cooperation and the ministerial nature of the official acts involved.
[Citations.]’ (Ibid.) See also Coan v. State of California (1974) 11 Cal.3d 286, 291
[(Coan)] in which the court stated: ‘Although a claim for payment of salary is in effect a
money claim, mandamus is a proper remedy where the dispute concerns the proper
construction of a statute or ordinance giving rise to the official duty to pay the salary
claim.’ ” (California Teachers Assn. v. Governing Board, supra, 145 Cal.App.3d at 747–
748; Coan, supra, 11 Cal.3d at p. 291; see also California School Employees Ass’n v.
Torrance Unified School Dist. (2010) 182 Cal.App.4th 1040, 1042, 1044 [writ of

                                              15
mandate appropriate to compel payment of back wages because the dispute concerned the
construction of a statute from which arose the alleged duty to pay wages].)
       This is such a case. Defendants assert the exception applies only if the disputed
enactments “create the very duty to pay the salary claim which is before the court” such
that they “create the clear and present ministerial duty that is one of the prima facie
elements for obtaining the requested relief.” Because the legislation at issue here instead
concerned furloughs and possibly statutory protections from furloughs, they argue,
mandamus relief was therefore unavailable. We disagree. Nothing in the case law
supports defendants’ narrow construction of the exception. Defendants rely on Tevis but
the language they cite says merely that “[f]or the most part, these cases concern disputes
as to the proper construction of a statute or ordinance defining or giving rise to the
exercise of official duty.” (43 Cal.2d at p. 198.) This language is descriptive, not
exclusive or exhaustive. More to the point, the legislation concerned here does indeed
“define” the scope of the official duty at issue, by prescribing both the furloughs and the
limits on their imposition. To the extent the subject enactments may also be said to
define an official duty to reduce wages or to protect certain positions from such
reductions, these are but two sides of the same coin. The trial court correctly ruled that a
petition for writ of mandate was an acceptable procedural mechanism for deciding
plaintiffs’ claims.
                                      DISPOSITION
       The judgment is reversed to the extent it invalidates the furloughs of state
employees in positions covered by Water Code section 13177.7, subdivision (b) and
Health and Safety Code section 25353.5, subdivision (b). The judgment is affirmed in all
other respects. The parties are to bear their own costs on appeal.

                                                  _________________________
                                                  Siggins, J.
I concur:
_________________________
Jenkins, J.


                                             16
POLLAK, J., Concurring and Dissenting.
       I agree with the majority that furloughs are “personal service limitations” within
the meaning of the Water and Health and Safety Codes and that the furlough provisions
of the Budget Act of 2010 (the Budget Act) (Stats. 2010, ch. 712, § 3.91) do not violate
the single-subject requirement of article IV, section 9 of the California Constitution. I
also agree with the majority’s interpretation of the word “proportionate” as used in
section 3.91 of the Budget Act.1 However, I disagree that this section requires the
“invalidation” of furloughs that have already been taken or that it requires the state to pay
compensation to represented employees for furloughs that were taken because other,
nonrepresented, employees were not required to take equivalent furloughs as
contemplated in the Budget Act.
       Although there is no merit to the interpretation that the Attorney General places on
the word “proportionate,” there are other problems with the plaintiffs’ contention.
Initially, section 3.91 of the Budget Act provides that the compensation of
nonrepresented employees shall be reduced proportionately to the compensation of
represented employees; it does not provide that the compensation of represented
employees shall be increased (or that the reduction in their compensation shall be
decreased) proportionately to the compensation of nonrepresented employees. Under
section 3.91, the nonrepresented employees should have been required to take additional
furlough days, but they were not. It is doubtful that the appropriate remedy for this
failure under any circumstances would be to reduce the furlough days imposed on
represented employees, rather than to compel imposition of the additional furlough days
on the nonrepresented employees. Whether or not prospective relief prohibiting
imposition of the additional furlough days on the represented employees should have
been permitted to stand, it is not possible to undo what has already occurred. At this late
date, most of the affected represented employees undoubtedly have used the excess

1
 I also have no disagreement with consideration of the Theodore Toppin declarations or
of the availability of mandamus relief, were the plaintiffs entitled to such relief on the
merits.

                                              1
furlough days given them in lieu of wages. The nonrepresented employees did work on
what should have been the additional furlough days and were appropriately paid for those
work days. At this late date, it is not possible to set aside furlough days that the
represented employees have already taken, and there is no justification for compensating
them for days that they did not work. The furloughs were lawfully imposed on these
employees; the only deficiency was the failure to impose like furloughs on other
employees. (Moreover, such relief is “disproportionate” and inequitable with respect to
the nonrepresented employees, who did work on the days that the represented employees
did not.) Thus, in my view, the order directing defendants to “set aside as unlawful the
second and third unpaid furlough days in March 2011 . . . and take any and all actions
required by law to make those employees whole by providing backpay” should be
vacated.



                                                   _________________________
                                                   Pollak, Acting P.J.




A136338

                                              2
Trial Court:                                  Alameda County Superior Court



Trial Judge:                                  Honorable Steven A. Brick


Counsel for Defendants and Appellants:        David W. Tyra
                                              Kristianne T. Seargeant
                                              Meredith Packer Garey
                                              KRONICK, MOSKOVITZ,
                                              TIEDEMANN & GIRARD

                                              Joan A. Markoff
                                              Will M. Yamada
                                              CALIFORNIA DEPARTMENT OF
                                              HUMAN RESOURCES


Counsel for Plaintiffs and Respondents:       Barbara J. Chisolm
                                              Peder Thoreen
                                              ALTSHULER BERZON LLP

                                              James Gerald




                                          3